Exhibit 10.36.3

 

EXECUTION COPY

 

 

 

OPERATING AGREEMENT

 

BY AND BETWEEN

 

APPLERA CORPORATION

 

AND

 

CELERA CORPORATION

 

 

 

 

DATED AS OF JULY 1, 2008

 

 

[***] indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   2

Section 1.1 Definitions

   2

ARTICLE II GENERAL

   4

Section 2.1 Performance

   4

Section 2.2 General Cooperation

   4

Section 2.3 Research and Development Activities

   4

ARTICLE III OPERATING PRINCIPLES

   4

Section 3.1 Capillary Electrophoresis Sequencers

   4

Section 3.2 Kauai Project

   5

Section 3.3 Next Generation Sequencing Technology

   6

Section 3.4 Real-Time Instruments

   6

Section 3.5 Reagents

   8

Section 3.6 Maui Project

   9

Section 3.7 Licenses and Licensing

   10

Section 3.8 Applera Intellectual Property.

   10

Section 3.9 Application of Restrictions in Event of Acquisitions

   11

Section 3.10 Use and Restrictions of Confidential Information, Know-How and
Trade Secrets.

   11

ARTICLE IV RELATIONSHIP TO OTHER DOCUMENTS

   13

ARTICLE V DISPUTE RESOLUTION

   13

ARTICLE VI INDEMNIFICATION

   13

ARTICLE VII FORCE MAJEURE

   13

ARTICLE VIII TERMINATION

   13

Section 8.1 Termination

   13

Section 8.2 Termination for Default

   13

 

i



--------------------------------------------------------------------------------

Section 8.3 Return or Destruction of Material

   14

Section 8.4 Effect of Termination

   14

ARTICLE IX OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS

   14

Section 9.1 Compliance with Laws

   14

Section 9.2 Books and Records

   14

Section 9.3 No Other Representations or Warranties

   14

ARTICLE X MISCELLANEOUS

   15

Section 10.1 Relationship of the Parties

   15

Section 10.2 Employees of the Parties

   15

Section 10.3 Notices

   15

Section 10.4 Governing Law

   16

Section 10.5 Parties in Interest; Assignment; Successors

   16

Section 10.6 Entire Agreement

   16

Section 10.7 Exhibits

   16

Section 10.8 Waivers of Default

   16

Section 10.9 Amendments

   16

Section 10.10 Headings

   17

Section 10.11 Severability; Enforcement

   17

Section 10.12 No Third-Party Beneficiaries

   17

Section 10.13 Remedies

   17

Section 10.14 Expenses

   17

Section 10.15 Counterparts

   17

Section 10.16 No Set-Off

   17

Section 10.17 Confidentiality

   17

Section 10.18 Facilities and Systems Security

   17

Exhibit A – Definition of HIVD Field

Exhibit B – Specified Country List

Exhibit C – Forensics and Applied Markets

 

ii



--------------------------------------------------------------------------------

OPERATING AGREEMENT

This Operating Agreement (this “Agreement”), dated as of July 1, 2008 (the
“Effective Date”), by and between Applera Corporation, a Delaware corporation
(“Applera”), and Celera Corporation, a Delaware corporation (“Celera” and,
collectively with Applera, the “Parties,” and each individually, a “Party”).

R E C I T A L S

WHEREAS, prior to the Separation (as defined below) Applera conducted its
business through two business segments – the Applied Biosystems Group, which
primarily serves the life science industry, research community and other
markets, including human identity testing, biosecurity, and quality and safety
testing, by developing and marketing instrument-based systems, consumables,
software, and services (the “Applied Biosystems Business”), and the Celera
Group, which is primarily a human in vitro diagnostics business that delivers
personalized disease management through a combination of products and services
(the “Celera Business”); and

WHEREAS, the Board of Directors of Applera has determined that it is advisable
and in the best interests of Applera and its stockholders to separate the Celera
Group from Applera by way of a redemption of all of the issued and outstanding
Celera Group Common Stock pursuant to Article IV, Section 2.4(d) of Applera’s
Restated Certificate of Incorporation (the “Separation”), so that, from and
after the date hereof, the Celera Business will be conducted through Celera,
which will be a separate, independent publicly traded company; and

WHEREAS, to effectuate the Separation, the Parties have entered into that
certain Separation Agreement dated as of May 8, 2008 (the “Separation
Agreement”) setting forth, among other things, the terms and conditions of the
Separation (capitalized terms used herein but not defined herein shall have the
meanings set forth in the Separation Agreement); and

WHEREAS, in connection with the Separation, Applera intends to effect a name
change from Applera Corporation to Applied Biosystems Inc.; and

WHEREAS, in connection with the Separation, Applera and Celera desire to enter
into this Agreement to memorialize their mutual understanding and agreement with
respect to the conduct of certain aspects of their businesses following the date
hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

(a) “Abbott Alliance” means the strategic alliance among Abbott Laboratories,
Applera, and Celera Diagnostics, LLC, pursuant to the Abbott Alliance Agreement.

(b) “Abbott Alliance Agreement” means the Restated Strategic Alliance Agreement,
effective as of January 9, 2006, among Applera, Celera Diagnostics, LLC, and
Abbott Laboratories.

(c) “Abbott Supply Agreement” means the Abbott Real-Time PCR Instrument Supply
Agreement, effective as of September 14, 2004, between Applera and Abbott
Laboratories.

(d) “ASR” means an analyte specific reagent as defined under 21 CFR
§864.4020(a), as the same may be amended or replaced from to time.

(e) “CE” means capillary electrophoresis.

(f) “CE-Marked” means CE marking in accordance with the In Vitro Diagnostics
Directive (IVDD) 98/79/EC.

(g) “CE Assays” means consumable products used on CE sequencers for HIV
genotyping, HCV genotyping, HBV genotyping, CF, Fragile X, and HLA typing assays
for the analysis of nucleic acids in the HIVD Field.

(h) “CF” means cystic fibrosis.

(i) “CT” means Chlamydia trachomatis.

(j) “Factor II” means prothrombin, a protein involved in blood clotting, and the
gene that encodes it or a variant thereof.

(k) “Factor V” means a protein involved in blood clotting, and the gene that
encodes it or a variant thereof, such as factor V Leiden.

(l) “Fragile X” means Fragile X syndrome.

(m) “GPR” or “General Purpose Reagent” means a chemical or biological reagent
that (i) is not an ASR and (ii) has general laboratory application.

(n) “Group” means either the Applied Biosystems Group or the Celera Group.

(o) “[***]” means [***].

(p) “HBV” means hepatitis B virus.

 

2



--------------------------------------------------------------------------------

(q) “HCV” means hepatitis C virus.

(r) “HIV” means human immunodeficiency virus.

(s) “HIVD Field” means the field of human in vitro diagnostics as defined on
Exhibit A attached hereto.

(t) “HLA” means human leukocyte antigen.

(u) “[***]” means [***].

(v) “Kauai Project” means the Celera instrument development project code-named
“Kauai” by the Parties for internal reference purposes.

(w) “Licensed IP” means any Applera intellectual property previously licensed by
Celera under the terms of (i) the Real-Time Instrument Patent License Agreement,
effective as of April 5, 2004, between Applera and Cepheid, (ii) the Real-Time
Instrument Patent License Agreement, effective as of April 25, 2006, and
Diagnostics Field DNA Sequencing Sublicense Agreement, effective as of April 25,
2006, between Applera and Beckman Coulter, Inc., or (iii) the License Agreement,
effective as of July 1, 2007, and Sequence Analysis License Agreement, effective
as of April 20, 2000, between Applera and Siemens Medical Solutions Diagnostics.

(x) “Maui Assays” means consumable products resulting from the Maui Project for
HIV genotyping, HCV genotyping, HBV genotyping, CF, Fragile X, and HLA typing
assays for the analysis of nucleic acids in the HIVD Field.

(y) “Maui Project” means the Applera instrument development project code-named
“Maui” by the Parties for internal reference purposes.

(z) “[***]” means [***].

(aa) “NG” means Neisseria gonorrhoeae.

(bb) “OEM” means a supply arrangement whereby Applera supplies a product to a
third party that (i) is not a distributor, agent or wholesaler for Applera, and
(ii) resells such product. A specific example of a company that is not a
distributor, agent or wholesaler for Applera is a company that commercializes
diagnostic products globally.

(cc) “Real-Time Assays” means real-time PCR-based assays for the analysis of
nucleic acids of HIV, HCV, HBV, [***], CT, NG, [***], and [***] in the HIVD
Field.

(dd) “Real-Time Instrument” means a real-time PCR thermal cycler covered by the
claims of US Patent No. 6,814,934.

(ee) “Specified Countries” means the countries and territories, as commonly
recognized as of the Effective Date, including any such country and territory as
may be

 

3



--------------------------------------------------------------------------------

subsequently recognized by a different name, set forth on the “Specified Country
List” attached hereto as Exhibit B.

(ff) “Specified Supplier” means [***].

(gg) “Supply Agreement” means that certain Master Purchase Agreement between the
Parties of even date with this Agreement pursuant to which Applera is to supply
certain products to Celera.

ARTICLE II

GENERAL

Section 2.1 Performance. Applera and Celera hereby agree that each Party shall
use commercially reasonable efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws to comply with the terms of this Agreement, including the
operating principles set forth in Article III hereof.

Section 2.2 General Cooperation. Subject to the terms and conditions set forth
in this Agreement, Applera and Celera shall each use commercially reasonable
efforts to provide to the other Party any information and documentation
reasonably required in the performance of such other Party’s obligations
hereunder, and make available, as reasonably requested by the other Party,
sufficient resources and timely decisions, approvals and acceptances in order
that each Party may fulfill its obligations under this Agreement in a timely and
efficient manner.

Section 2.3 Research and Development Activities. Applera and Celera agree that
(i) the human in vitro diagnostics business of Celera includes research and
development activities toward commercialization of products and services in the
HIVD Field and (ii) the restrictions imposed on Applera pursuant to this
Agreement shall not prevent Applera from conducting its own research and
development activities in the HIVD Field at any time during the term of this
Agreement.

ARTICLE III

OPERATING PRINCIPLES

Section 3.1 Capillary Electrophoresis Sequencers

(a) Abbott Alliance. From and after the Effective Date, Applera shall provide to
Abbott Laboratories (“Abbott”), as provided for in the Abbott Alliance
Agreement, and/or Celera the current (as of the Effective Date) CE sequencers of
Applera and associated consumables, in each case, as they have been provided by
Applera to Abbott and/or Celera in connection with the Abbott Alliance prior to
the Effective Date or as otherwise provided under a separate supply agreement
between Applera and Celera.

(b) Rights of Celera. From and after the Effective Date and to the extent not
otherwise provided to Abbott and/or Celera, Applera shall provide Celera with CE
sequencers and associated consumables in the same manner as provided to other
third party customers of

 

4



--------------------------------------------------------------------------------

Applera. In the event that Celera wishes to purchase CE sequencers developed by
Applera but not otherwise offered for sale, the Parties shall negotiate in good
faith the terms and conditions of such access.

(c) Restrictions on Celera

(i) Celera shall purchase CE sequencers described in (a) and (b), above, and
associated consumables, pursuant to the Supply Agreement.

(ii) Celera may only sell such CE sequencers and associated consumables in the
HIVD Field.

(d) Rights of Applera. Applera may:

 

  (i) sell any CE sequencer to any end-user for any purpose; and

 

  (ii) OEM any CE sequencer to any customer (an “OEM Customer”) for any purpose;
provided, however, that any such OEM Customer shall agree that it shall not
commercialize any CE Assay on such CE sequencer in any country or territory
other than the Specified Countries for a period of three (3) years following the
Effective Date, subject to Section 3.9(c) hereof.

(e) Restrictions on Applera. Applera shall not:

 

  (i) [***];

 

  (ii) commercialize any CE Assay for a period of three (3) years following the
Effective Date, subject to Section 3.9 hereof; or

 

  (iii) enter into an agreement with a third party to co-promote or co-market CE
sequencers to be used with CE Assays, in any country or territory other than the
Specified Countries for a period of three (3) years following the Effective
Date, subject to Section 3.9 hereof.

Section 3.2 Kauai Project.

(a) Project Development. Celera may develop products under the Kauai Project
that comply with the requirements of the United States Food and Drug
Administration (the “FDA”), and shall pay all costs associated with meeting such
requirements. Celera and Applera shall enter into good faith negotiations to
conclude an agreement regarding the Kauai Project, on mutually agreed upon
terms, covering, among other things, support of Celera’s development activities
(“Kauai Agreement”).

 

5



--------------------------------------------------------------------------------

(b) Kauai Products.

 

  (i) The products resulting from the Kauai Project shall be intended for use in
the HIVD Field, but not intended for use outside the HIVD Field.

 

  (ii) Celera shall be the manufacturer of record for products resulting from
the Kauai Project.

 

  (iii) Products resulting from the Kauai Project may only be sold by Celera and
only for use in the HIVD Field.

 

  (iv) Except as otherwise agreed by the Parties, Applera shall not sell any
instrument resulting from the Kauai Project.

(c) Access to Specified Supplier. Applera agrees to use commercially reasonable
efforts to facilitate Celera access to the Specified Supplier for the purpose of
development and commercialization of products under the Kauai Project.

 

  (i) In the event that Celera is legally required to source products resulting
from the Kauai Project directly from the Specified Supplier, it shall be
permitted to do so, and in such event Applera shall be entitled to receive
compensation from Celera in an amount equal to the amount of incremental
proceeds Applera would have received had the products been sourced directly from
it. The amount of such incremental proceeds would be calculated in accordance
with the provisions of the Kauai Agreement.

Section 3.3 Next Generation Sequencing Technology. It is the intent and mutual
understanding of the Parties that this Agreement shall not constitute or be
deemed to constitute any commitment or obligation for the Parties to collaborate
on any “next generation” sequencing instrument. Specifically, this Agreement
places no restrictions whatsoever on either Party relating to the development or
commercialization of next generation sequencing instruments.

Section 3.4 Real-Time Instruments.

(a) Real-Time Instruments.

 

  (i) Except for the restrictions under the Abbott Supply Agreement in effect as
of the Effective Date or as such agreement may be amended by the parties to that
agreement with Celera’s approval (not to be unreasonably withheld or delayed),
Applera shall be permitted to sell Real-Time Instruments, including instruments
registered with a regulatory authority, to any end user for any purpose; and

 

6



--------------------------------------------------------------------------------

  (ii) Except for the Abbott Supply Agreement in effect as of the Effective Date
or as such agreement may be amended by the parties to that agreement with
Celera’s approval (not to be unreasonably withheld or delayed), Applera shall
not OEM Real-Time Instruments to any OEM Customer for use in the HIVD Field
unless such OEM Customer has obtained a license to the relevant Licensed IP for
real-time technology in the HIVD Field; provided, however, that any such OEM
Customer shall also agree that it shall not commercialize any Real-Time Assay on
such Real-Time Instruments, unless otherwise agreed to by Applera and Celera,
for a period of three (3) years following the Effective Date, subject to
Section 3.9(c) hereof.

 

  (iii) Applera shall not enter into an agreement with a third party to
co-promote or co-market Real-Time Instruments to be used with Real-Time Assays,
in any country or territory other than the Specified Countries for a period of
three (3) years following the Effective Date, subject to Section 3.9 hereof.

(b) Preferred Supplier Designation. Applera will be the preferred supplier of
Celera’s next generation Real-Time Instrument, subject to the following terms
and conditions:

 

  (i) The Parties agree to negotiate in good faith the terms of a supply
agreement for such instrument; and

 

  (ii) If, after negotiating in good faith, the Parties are unable to enter into
such supply agreement within [***] following receipt of a notice from Celera
specifying the date on which the Parties shall commence such negotiation (which
date may not be prior to the date of the notice), the Parties may agree to a
[***] extension. If the Parties are unable or unwilling to agree to an extension
or if no agreement is reached during any such extension, Celera shall be granted
[***] to all intellectual property owned by Applera and all intellectual
property which Applera has the right to sublicense (and Celera shall bear the
cost of any pass through royalties that would be associated with that
sublicense) as of the Effective Date that is necessary to make or to have a next
generation Real-Time Instrument made and supplied by a third party only to
Celera; provided, however, that the terms of any such third-party supply
relationship shall be no less favorable to Celera than the terms last proposed
by Applera; and, provided further, that such third party shall not be infringing
or challenging any patents of Applera related to such next generation real-time
instruments at the time when Celera enters into a supply agreement with such
third party.

 

7



--------------------------------------------------------------------------------

Section 3.5 Reagents.

(a) Sequence Specific Primers and Probes. Applera agrees that it will not
knowingly commercialize any sequence-specific primers and probes (i) for
incorporation by a third party product manufacturer into its products for
performing testing in the HIVD Field or (ii) to a clinical laboratory for
performing home-brew testing, in either case, for HIV, HCV, HBV, [***], CT, NG,
Factor V, Factor II, [***], CF, HLA, Fragile X, and [***], for a period of three
(3) years following the Effective Date, subject to Section 3.9 hereof; provided,
however, that:

 

  (i) Applera may request that Celera waive this restriction for Applera to
commercialize such primers and probes during the three (3) year period following
the Effective Date for specific opportunities, it being understood that the
decision to so waive this restriction shall be made by Celera in its sole
discretion;

 

  (ii) Applera shall not be obligated to actively monitor third party conduct
for any inadvertent violation, but Applera and Celera shall discuss an
appropriate course of action upon notice from Celera with reasonable evidence of
violation of this provision or if Applera otherwise becomes aware of such a
violation; and

 

  (iii) The restrictions set forth in this Section 3.5 shall not apply to sales
to any third party for sale or use within any Specified Country.

(b) Analyte Specific Reagents (ASRs). Applera shall not commercialize, directly
or through a distributor, ASRs or kits for performing human testing in the HIVD
Field for HIV, HCV, HBV, [***], CT, NG, Factor V, Factor II, [***], CF, HLA,
Fragile X, and [***], for a period of three (3) years following the Effective
Date, subject to Section 3.9 hereof.

(c) General Purpose Reagents (GPRs). This Agreement provides no restrictions or
limitations on the ability of Applera to sell GPRs.

(d) Other Limitations.

 

  (i) Except for the rights granted pursuant to the HLA License Agreement,
Applera shall not have any rights to Celera’s intellectual property assigned to
it by Applera pursuant to the Separation Agreement. In the event that Applera
has a product that infringes Celera’s intellectual property, and upon notice
from Celera with reasonable evidence of unlicensed activity, Applera shall stop
selling such product. Applera may resume sales of such product if Applera or its
customers are no longer (or are not) infringing Celera’s intellectual property
rights in the HIVD Field, unless otherwise prohibited herein.

 

8



--------------------------------------------------------------------------------

  (ii) Celera shall not commercialize, directly or through a distributor,
products in the forensics and applied markets listed on Exhibit C hereto that
incorporate intellectual property owned by Applera or which Applera has the
exclusive right to sublicense, unless Celera obtains a license directly or
indirectly to the relevant intellectual property from Applera under standard
third party terms to be mutually agreed upon.

Section 3.6 Maui Project.

(a) Project Development. Products developed by Applera under the Maui Project
need not be submitted by Applera for registration with the FDA in the United
States, but may be registered with any other regulatory authority. Furthermore,
it is understood by the Parties that any instrument developed under the Maui
Project shall not be “Alliance Products” or “Alliance Technology” (as such terms
are defined in the Abbott Alliance Agreement) and shall be treated within the
Abbott Alliance in the same manner as other similar products of Applera that are
not “Alliance Products” or “Alliance Technology.”

(b) Rights of Applera. In connection with the Maui Project, Applera shall be
free to:

 

  (i) sell any product resulting from the Maui Project to any end-user for any
purpose; and

 

  (ii) OEM any product resulting from the Maui Project to any customer for any
purpose; provided, however, that any such OEM Customer shall agree that it shall
not commercialize any Maui Assay in any country or territory other than the
Specified Countries for a period of three (3) years following the Effective
Date, subject to Section 3.9(c) hereof.

(c) Restrictions on Applera. In connection with the Maui Project, Applera shall
not:

 

  (i) supply or OEM any instrument resulting from the Maui Project to Abbott
other than through the Abbott Alliance; or

 

  (ii) commercialize the Maui Assays for a period of three (3) years following
the Effective Date, subject to Section 3.9 hereof.

(d) Celera Rights and Restrictions. Celera may purchase products resulting from
the Maui Project through the Supply Agreement. In addition, Celera may only sell
products resulting from the Maui Project for use in the HIVD Field.

(e) US FDA Cleared or Approved Version of Maui. Applera agrees that if it
obtains FDA clearance or approval on an instrument developed under the Maui
Project in the United States, or any instrument that is substantially based on
the design and throughput of an

 

9



--------------------------------------------------------------------------------

instrument developed under the Maui Project, it will make such FDA cleared or
approved version of the Maui product available to Celera under the Supply
Agreement.

Section 3.7 Licenses and Licensing.

(a) Celera Licensing Rights. There shall be no restrictions on Celera’s ability
to license any intellectual property assigned to Celera by Applera as of the
Effective Date.

(b) Licensed Intellectual Property. Subject to the following conditions, Celera
and Applera shall work together in good faith to license to third parties the
Licensed IP in the HIVD Field:

 

  (i) All such licenses shall be consistent with existing licenses to the
Licensed IP; provided, however, that the terms of a new HIVD Field license to an
existing non-HIVD Field licensee shall use language and terms that do not
conflict with the terms (especially definitions of fields) of the existing
license to said licensee.

 

  (ii) Celera shall have primary responsibility for negotiation of the licenses,
although Applera will be kept informed of, and have the right to participate in,
all such negotiations. Celera will provide Applera with reasonable prior notice
of meetings, whether in person or by phone, with potential licensees. Celera
will also provide Applera with reasonable time to review documents prior to
sending them to potential licensees.

 

  (iii) All revenue generated by such licenses shall be shared equally between
Celera and Applera.

 

  (iv) The Parties have agreed on a list of approved licensees and a general
framework for licenses. Transactions by either Party with such licensees and
consistent with such general framework shall not require any further approval of
the other Party. Other licensees and/or changes from the framework shall require
approval of both Parties.

 

  (v) From and after the Effective Date, Celera and Applera shall share costs
associated with the Licensed IP, which costs include maintenance, prosecution,
enforcement, and defense costs, in such proportion as may be agreed by the
Parties or as is necessary and appropriate to reflect the relative financial and
other benefits received by each Party. Any disagreement regarding the allocation
of such costs shall be resolved in accordance with the dispute resolution
procedures set forth in Article XIII of the Separation Agreement.

Section 3.8 Applera Intellectual Property. Except as otherwise provided herein,
ownership of, and all rights in all fields to, Applera intellectual property
shall remain with the

 

10



--------------------------------------------------------------------------------

Party that is the successor to the Group (including by way of name change)
responsible for prosecuting or maintaining such intellectual property prior to
the Separation.

Section 3.9 Application of Restrictions in Event of Acquisitions.

(a) Acquisition of Competing Product. Notwithstanding any other provision
hereof, the restrictions relating to assays described in Section 3 above do not
apply to, and shall not restrict, on a product-by-product basis, the
commercialization of an Existing Competing Product (as defined below) acquired
as part of an acquisition of a third party or business by Applera or any
Affiliate, nor shall any such provision prohibit an acquirer of Applera from
continuing to commercialize an Existing Competing Product following its
acquisition of Applera.

(b) Definition of Existing Competing Product. For purposes of this Agreement,
“Existing Competing Product” means a product that (i) a third party has:
(w) commercialized on or before the date of acquisition, or (x) submitted to a
regulatory authority for approval or clearance on or before the date of
acquisition, or (y) initiated clinical trials in connection with regulatory
submission on or before the date of acquisition, or (z) Quality System
Regulation documentation showing that such product was in development before
May 1, 2008 and (ii) is a CE Assay, Maui Assay, or Real-Time Assay.

(c) Use of Applera Technology. Notwithstanding any other provision hereof, in
the event Applera is acquired by a third party and such acquirer elects to
produce a competing product that is not dependent on Applera technology, it will
be free from any restrictions on such competing product under this Agreement.
For the avoidance of doubt, the fact that an acquirer has obtained a license
under rights from Applera to make, have made, use and sell the competing
product, but that the competing product is substantially the result of the
design and development of the acquirer, shall not be construed for purposes
herein as being “dependent on Applera technology.”

Section 3.10 Use and Restrictions of Confidential Information, Know-How and
Trade Secrets.

(a) Any Information Known solely by one Group prior to the Effective Date (“Sole
Information”) will be owned solely by the Party that is the successor to that
Group (including by way of name change) after the Effective Date. Neither Party
shall be permitted to use or disclose Sole Information of the other Party,
except to the extent that such Sole Information (i) is or becomes generally
available to the public, (ii) is independently developed after the Effective
Date by the Party that did not Know such Information prior to the Effective
Date, or (iii) becomes available after the Effective Date to the Party that did
not Know such Information prior to the Effective Date on a nonconfidential basis
from a source other than the other Party, provided that such source is not
subject to a confidentiality agreement or other obligation of confidentiality to
the other Party or any other Person with respect to any of such Information. For
purposes of this Section 3.10(a), “Know” shall mean actual knowledge, as well as
Information in a Party’s possession in written, electronic or other tangible or
intangible forms, stored in any medium.

 

11



--------------------------------------------------------------------------------

(b) With respect to Information relating to the Celera Business or the Applied
Biosystems Business that is Known by both Groups (“Joint Information”), Celera’s
use of such Joint Information after the Effective Date shall be limited to the
HIVD Field. However, Celera may use or disclose to third parties for any purpose
such Joint Information primarily generated by the Celera Group using its
resources prior to the Effective Date, except for those assets and businesses
that have been transferred to the Applied Biosystems Group (including, by way of
example, the assets transferred by Celera to the Applied Biosystems Group
related to the Celera Discovery System). If the Joint Information relates to the
Applied Biosystems Business and was primarily generated by the Applied
Biosystems Group using its resources prior to the Effective Date, Celera may not
disclose such Joint Information without the approval of Applera. For purposes of
this Section 3.10(b), Joint Information shall not include Information that
(i) is or becomes generally available to the public other than through any act
in violation of this Agreement by the Party seeking to use or disclose such
Joint Information, (ii) is independently developed after the Effective Date by
the Party seeking to use or disclose such Joint Information, or (iii) becomes
available after the Effective Date to the Party seeking to use or disclose such
Joint Information on a nonconfidential basis from a source other than the other
Party, provided that such source is not subject to a confidentiality agreement
or other obligation of confidentiality to the other Party or any other Person
with respect to any of such Information.

(c) Applera shall not use or disclose Information that specifically relates to
FDA requirements for registration of an instrument under the Kauai Project as of
the Effective Date, that was primarily generated by the Celera Group using its
resources prior to the Effective Date, and that is Known by both Groups (the
“FDA Information”). For purposes of this Section 3.10(c), FDA Information shall
not include Information that (i) is or becomes generally available to the public
other than through any act of Applera in violation of this Agreement, (ii) is
independently developed by Applera after the Effective Date, or (iii) becomes
available to Applera after the Effective Date on a nonconfidential basis from a
source other than Celera, provided that such source is not subject to a
confidentiality agreement or other obligation of confidentiality to Celera or
any other Person with respect to any of such FDA Information. In addition,
Applera shall not use or disclose: (i) Celera’s Quality Manual and associated
operating procedures for conformance to FDA’s Quality System Regulation;
(ii) strategic plans of the Celera Business as presented by Celera’s executive
management to Applera’s executive management; or (iii) Celera’s diagnostic
product designs and batch records. In the event that Applera elects to seek FDA
registration for an instrument under the Maui Project, it shall make a good
faith effort to avoid using the Celera Group’s Kauai design and specifications
required for FDA compliance that is Known to the Applied Biosystems Group prior
to the Effective Date. Notwithstanding its use of good faith efforts, in the
event Applera should inadvertently use any of such Information specified in this
Section 3.10(c), the Parties will discuss an appropriate course of action for
such inadvertent use, prior to subjecting the matter to the Dispute Resolution
Procedures set forth in Article V of this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

RELATIONSHIP TO OTHER DOCUMENTS

If there is any conflict or inconsistency between the terms and conditions of
this Agreement and the Separation Agreement, the provisions of this Agreement
shall control solely with respect to the rights and obligations of the Parties
set forth herein.

ARTICLE V

DISPUTE RESOLUTION

If a dispute arises between the Parties with respect to the terms and conditions
of this Agreement, or any subject matter governed by this Agreement, the Parties
agree to use and follow the dispute resolution procedures set forth in Article
XIII of the Separation Agreement to resolve any such dispute.

ARTICLE VI

INDEMNIFICATION

Each Party shall indemnify, defend and hold harmless the other Party, against
and in respect of any and all Indemnifiable Losses that result from, relate to
or arise out of this Agreement, to the extent and in the manner set forth in
Article XI of the Separation Agreement, except to the extent that any such
Indemnifiable Losses arise out of or result from the gross negligence or willful
misconduct of such other Party.

ARTICLE VII

FORCE MAJEURE

No Party shall be in default of this Agreement to the extent that any delay or
failure in the performance of its obligations under this Agreement results from
any cause beyond its reasonable control and without its fault or negligence,
such as acts of God, acts of civil or military authority, embargoes, epidemics,
war, riots, insurrections, fires, explosions, earthquakes, floods, unusually
severe weather conditions, power failures, communication failures including
internet disruptions, equipment failures, labor problems or unavailability of
parts. In the event of any such excused delay, the time for performance shall be
extended for a period equal to the time lost by reason of the delay.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may be terminated at any time by the
mutual written consent of the Parties.

Section 8.2 Termination for Default. In the event: (i) either Party shall
default, in any material respect, in the due performance or observance by it of
any of the other terms,

 

13



--------------------------------------------------------------------------------

covenants or agreements contained in this Agreement or (ii) either Party shall
become or be adjudicated insolvent and/or bankrupt, or a receiver or trustee
shall be appointed for either Party or its property or a petition for
reorganization or arrangement under any bankruptcy or insolvency law shall be
approved, or either Party shall file a voluntary petition in bankruptcy or shall
consent to the appointment of a receiver or trustee, the non-defaulting Party
shall have the right, at its sole discretion, (A) in the case of a default under
clause (ii), to immediately terminate this Agreement, and (B) in the case of a
default under clause (i), to terminate this Agreement if the defaulting Party
has failed to (x) cure the default within thirty (30) days of written notice of
default or if the default (except for defaults as a result of failure to make
payment) is such that it will take more than thirty (30) days to cure, within an
extended time period which shall be not longer than what is reasonably necessary
to effect performance or compliance or (y) diligently pursue the curing of the
default.

Section 8.3 Return or Destruction of Material. Upon termination of this
Agreement, each of Applera and Celera will, and will cause their respective
Subsidiaries to, return or destroy any and all material and property of a
proprietary nature involving the other Party and its Subsidiaries, in its
possession or control, within thirty (30) days after the termination of this
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
upon the termination or expiration of this Agreement, Celera shall no longer be
entitled to, and shall cease all access to Applera’s information, data, systems
and other assets that are not Celera Group Assets and Applera shall no longer be
entitled to, and shall cease all access to Celera’s information, data, systems
and other assets that are not Applied Biosystems Group Assets.

Section 8.4 Effect of Termination. The provisions of Section 3.10 and Articles
IV, V, VI, VII, VIII and X shall survive the termination or expiration of this
Agreement.

ARTICLE IX

OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.1 Compliance with Laws. Each Party shall comply, at its own expense,
with the provisions of all laws applicable to the performance of its obligations
under this Agreement.

Section 9.2 Books and Records. Each Party or its Affiliates will maintain books
and records substantially similar to those maintained prior to the date hereof
pertaining to that portion of the Applera businesses attributable to such Party.
Each Party or its Affiliates will provide the other Party with access to such
books and records in accordance with the provisions of Section 9.2 of the
Separation Agreement. All such information shall be subject to the terms of the
confidentiality provisions set forth in Section 9.6 of the Separation Agreement.

Section 9.3 No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY NOR ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY ON BEHALF OF EITHER PARTY WITH RESPECT TO THE APPLERA BUSINESSES, AT
LAW OR IN EQUITY,

 

14



--------------------------------------------------------------------------------

INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.

ARTICLE X

MISCELLANEOUS

Section 10.1 Relationship of the Parties. The Parties declare and agree that
each Party is engaged in a business that is independent from that of the other
Party and each Party shall perform its obligations as an independent contractor.
It is expressly understood and agreed that Celera and Applera are not partners
or joint venturers, and nothing contained herein is intended to create an agency
relationship or a partnership or joint venture. Neither Applera nor any of its
Affiliates is an agent of Celera or any of its Affiliates and has no authority
to represent Celera or any of its Affiliates as to any matters, except as
provided in Section 3.2(c) of this Agreement or in writing by Celera from time
to time. Neither Celera nor any of its Affiliates is an agent of Applera or any
of its Affiliates and has no authority to represent Applera or any of its
Affiliates as to any matters, except as authorized in this Agreement or in
writing by Applera from time to time.

Section 10.2 Employees of the Parties. Applera shall be solely responsible for
payment of compensation to its employees and for any injury to them in the
course of their employment. Applera shall assume full responsibility for payment
of all federal, state and local taxes or contributions imposed or required under
unemployment insurance, social security and income tax laws with respect to such
persons. Celera shall be solely responsible for payment of compensation to its
employees and for any injury to them in the course of their employment. Celera
shall assume full responsibility for payment of all federal, state and local
taxes or contributions imposed or required under unemployment insurance, social
security and income tax laws with respect to such persons.

Section 10.3 Notices. All notices, requests, demands, waivers and communications
required or permitted to be given under this Agreement shall be in writing
(which shall include notice by telecopy or like transmission) and shall be
deemed given (i) on the day delivered (or if that day is not a Business Day, on
the first following Business Day) when (x) delivered personally against receipt
or (y) sent by overnight courier, (ii) on the day when transmittal confirmation
is received if sent by telecopy (or if that day is not a Business Day, on the
first following Business Day) and (iii) on the third Business Day after mailed
by certified or registered first-class mail to the Parties at the following
addresses (or to such other addresses as a Party may have specified by notice
given to the other Party hereto pursuant to this provision):

If to Applera, to:

Applera Corporation

301 Merritt 7

Norwalk, Connecticut 06851

Attention: General Counsel

Facsimile: (203) 840-2902

 

15



--------------------------------------------------------------------------------

With a copy to:

Applied Biosystems

850 Lincoln Centre Drive

Foster City, California 94404

Attention: Vice President Intellectual Property

Facsimile: (650) 638-6677

If to Celera, to:

Celera Corporation

1401 Harbor Bay Parkway

Alameda, California 94502

Attention: President

Facsimile: (510) 749-4267

Section 10.4 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of Delaware, without reference to choice of law
principles, including matters of construction, validity and performance.

Section 10.5 Parties in Interest; Assignment; Successors. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the Parties hereto (other than to a successor of either Party by way of
merger, consolidation, sale of all or substantially all of such Party’s assets
or similar transaction) without the prior written consent of the other Parties.
Subject to the preceding sentence, this Agreement shall inure to the benefit of
and be binding upon Celera and Applera and their respective Subsidiaries,
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer upon any other Person any rights or remedies under or by
reason of this Agreement.

Section 10.6 Entire Agreement. This Agreement, including the schedules,
appendices, certificates, instruments and agreements delivered pursuant hereto,
contain the entire understanding of the Parties hereto and thereto with respect
to the subject matter contained herein and therein, and supersede and cancel all
prior agreements, negotiations, correspondence, undertakings and communications
of the Parties, oral or written, respecting such subject matter.

Section 10.7 Exhibits. All exhibits referenced in this Agreement and attached
hereto are incorporated into this Agreement by reference and made a part hereof.

Section 10.8 Waivers of Default. Waiver by any Party of any default by any other
Party of any provision of this Agreement (a) shall be effective only if in
writing; and (b) if given, shall not be deemed a waiver by the waiving Party of
any subsequent or other default, nor shall it prejudice the rights of the other
Party.

Section 10.9 Amendments. No provisions of this Agreement shall be deemed
amended, supplemented or modified by any Party, unless such amendment,
supplement or

 

16



--------------------------------------------------------------------------------

modification is in writing and signed by the authorized representative of the
Party against whom such waiver, amendment, supplement or modification is sought
to be enforced.

Section 10.10 Headings The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All references herein to
“Articles” or “Sections” shall be deemed to be references to Articles or
Sections hereof unless otherwise indicated.

Section 10.11 Severability; Enforcement. The invalidity of any portion hereof
shall not affect the validity, force or effect of the remaining portions hereof.
If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, each Party agrees that a
court of competent jurisdiction may enforce such restriction to the maximum
extent permitted by law, and each Party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

Section 10.12 No Third-Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any Person or entity other than the Parties and their
respective heirs, successors and permitted assigns.

Section 10.13 Remedies. The Parties agree that money damages or other remedy at
law would not be a sufficient or adequate remedy for any breach or violation of,
or a default under, this Agreement by them and that in addition to all other
remedies available to them, each of them shall be entitled to the fullest extent
permitted by law to an injunction restraining such breach, violation or default
or threatened breach, violation or default and to any other equitable relief,
including specific performance, without bond or other security being required.

Section 10.14 Expenses. Except as otherwise provided in this Agreement, the
Parties shall bear their own expenses (including all time and expenses of
counsel, financial advisors, consultants, actuaries and independent accountants)
incurred in connection with this Agreement.

Section 10.15 Counterparts. This Agreement may be executed in one or more
counterparts, which may be delivered by facsimile or scanned electronic copy in
pdf format, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

Section 10.16 No Set-Off. The obligations under this Agreement shall not be
subject to set-off for non-performance or any monetary or non-monetary claim by
any Party or any of their respective Affiliates under any other agreement
between the Parties or any of their respective Affiliates.

Section 10.17 Confidentiality. Disclosure and use of Confidential Information by
the Parties shall be governed by Section 9.6 of the Separation Agreement and
Section 3.10 of this Agreement.

Section 10.18 Facilities and Systems Security. If either Party or its personnel
shall be given access to the other Party’s facilities, premises, equipment or
systems, such Party

 

17



--------------------------------------------------------------------------------

shall comply with all such other Party’s written security policies, procedures
and requirements made available by each Party to the other, and shall not tamper
with, compromise, or circumvent any security or audit measures employed by such
other Party. Each Party shall use its reasonable best efforts to ensure that
only those of its personnel who are specifically authorized to have access to
the facilities, premises, equipment or systems of the other Party gain such
access, and to prevent unauthorized access, use, destruction, alteration or loss
in connection with such access.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first above written.

 

APPLERA CORPORATION By:   /s/    Mark P. Stevenson          

Name: Mark P. Stevenson

Title: Senior Vice President

 

CELERA CORPORATION By:   /s/    Kathy Ordoñez  

Name: Kathy Ordoñez

Title: President and CEO

Signature Page to Operating Agreement



--------------------------------------------------------------------------------

Exhibit A

Definition of HIVD Field

Human In Vitro Diagnostics Field. The phrase “Human In Vitro Diagnostics Field”
shall mean the field of use comprising products, technologies, services and/or
processes for use in the measurement, observation or determination of
attributes, characteristics, diseases, traits or other conditions of a human
being:

 

  •  

for the medical management of a human being; and/or

  •  

for quality control or testing of human blood or tissue for transfusion or blood
banking, bone marrow transplantation or banking, or tissue typing for
transplantation (where “banking” refers to human samples that are stored in
anticipation of future implantation into the donor or transplantation into
another human recipient).

Examples of activities in the HIVD Field:

 

  •  

Development, manufacture, or sale of anything labeled for in vitro diagnostic
use or any testing products labeled for investigational use;

  •  

Development, manufacture, or sale of products designated as Analyte Specific
Reagents (ASRs) by FDA or corresponding reagent products in foreign regulatory
jurisdictions and general purpose reagents (GPRs) that are specifically sold for
use with ASRs or such reagent products;

  •  

Development or sale of software products for the interpretation of data to
provide an HIVD clinical test result;

  •  

Development, manufacture, or sale of products that convey amplification,
sequencing, or other patent rights in the HIVD Field, or products that are
designated specifically for use with products that convey amplification,
sequencing, or other patent rights in the HIVD Field;

  •  

Genetic testing for sample tracking in a clinical laboratory;

  •  

Sale of any in vitro testing products regulated by the FDA, including products
claimed to be produced under Quality System Regulation to be sold to IVD
companies or clinical testing laboratories;

  •  

In- and out-licensing or other transfer of patents, technology, or know-how for
HIVD use (including any accompanying contract manufacture of custom reagents for
specific diagnostic customers’ homebrew testing, whether or not the reagents are
produced under Quality System Regulation);

  •  

Development, manufacture, or sale of, or providing service and support for,
systems (reagents, components and/or instruments) developed and manufactured for
HIVD use or developed specifically for use with ASRs (or their counterparts
outside the US); and

  •  

Provision of HIVD testing services.

Examples of activities not in the HIVD Field:

 

1



--------------------------------------------------------------------------------

  •  

Development, manufacture, or sale of products or services for basic and applied
research, including clinical research where the medical management of a patient
is not involved, unless the product or service is regulated as an in vitro
diagnostic test or ASR by the FDA or its foreign counterparts;

  •  

Development, manufacture, or sale of products or services for quality assurance
and quality control, including testing to determine conformance with
specifications, purity and batch-to-batch consistency, but excluding human
plasma or tissue-derived samples for the pharmaceutical industry;

  •  

Testing of environmental samples, including the detection of organisms, where
the medical management of a human is not involved;

  •  

Identity testing applications for forensic purposes or determination of
paternity, excluding genotyping or other identification testing for medical
management of a human being or sample tracking in a clinical laboratory;

  •  

In vitro diagnostic testing of non-human (plant or animal) samples, including
animal breeding, pedigree determination, or gender determination;

  •  

Testing for the agricultural or food industries, including the identification of
genetically modified organisms (GMOs) for these industries;

  •  

Sale or service of general purpose (“open”) instrument systems or general
purpose reagents, including enzymes; unless such GPRs are specifically sold for
use with ASRs or other products regulated by the FDA or its foreign
counterparts;

  •  

Sale of non-exclusive information products and services not regulated by FDA
(such as the Celera Discovery System) to any customers, including those
customers operating in the HIVD Field;

  •  

Sale of anything labeled for therapeutic or prophylactic use;

  •  

Sale of products or services that convey therapeutic or research patent rights;

  •  

In- and out- licensing or other transfer of patents, technology or know-how for
use in the therapeutic, research, or applied fields;

  •  

Embryonic stem cell and recombinant cell characterization, testing, and quality
control applications; and

  •  

Epidemiology testing (the screening or testing of groups of people or
populations for the study of the patterns, causes, or control of disease in
groups of people) and biosecurity testing (the detection of biological or
chemical agents, pathogens, microorganisms or other infectious agents in the
environment, agriculture, food or water), where the medical management of a
human is not involved.

 

2



--------------------------------------------------------------------------------

Exhibit B

Specified Country List

 

Africa      

•   Algeria

  

•   Guinea

  

•   Senegal

•   Angola

  

•   Ivory Coast

  

•   Seychelles

•   Benin

  

•   Kenya

  

•   Sierra Leone

•   Botswana

  

•   Lesotho

  

•   Somalia

•   Burkina Faso

  

•   Liberia

  

•   South Africa

•   Burundi

  

•   Libya

  

•   Sudan

•   Cameroon

  

•   Madagascar

  

•   Swaziland

•   Cape Verde

  

•   Malawi

  

•   Tanzania

•   Central African Republic

  

•   Mali

  

•   Togo

•   Chad

  

•   Mauritania

  

•   Tunisia

•   Comoros

  

•   Mauritius

  

•   Uganda

•   Congo

  

•   Mayotte (France)

  

•   Western Sahara

•   Dem. Republic of Congo (Zaire)

  

•   Morocco

  

•   Zambia

•   Djibouti

  

•   Mozambique

  

•   Zanzibar

•   Egypt

  

•   Namibia

  

•   Zimbabwe

•   Equatorial Guinea

  

•   Niger

  

•   Eritrea

  

•   Nigeria

  

•   Ethiopia

  

•   Réunion

  

•   Gabon

  

•   Rwanda

  

•   Gambia

  

•   Saint Helena (UK)

  

•   Ghana

  

•   Sao Tome and Principe

   Asia      

•   Afghanistan

  

•   Hong Kong

  

•   North Korea

•   Bangladesh

  

•   India

  

•   Oman

•   Bhutan

  

•   Indonesia

  

•   Pakistan

•   Brit. Ind. Ocean Territory

  

•   Japan

  

•   Philippines

•   Brunei

  

•   Laos

  

•   Singapore

•   Cambodia

  

•   Macau

  

•   South Korea

•   China

  

•   Malaysia

  

•   Sri Lanka

•   Christmas Island

  

•   Maldives

  

•   Taiwan

•   Cocos Islands

  

•   Mongolia

  

•   Thailand

•   Cyprus

  

•   Myanmar

  

•   Vietnam

•   East Timor

  

•   Nepal

   Middle East      

•   Bahrain

  

•   Kuwait

  

•   Turkey

•   Gaza Strip

  

•   Lebanon

  

•   United Arab Emirates

•   Iran

  

•   Qatar

  

•   West Bank

•   Iraq

  

•   Saudi Arabia

  

•   Yemen

•   Israel

  

•   Syria

  

•   Jordan

  

•   Tunisia

  

 

1



--------------------------------------------------------------------------------

South America

 

•  

Argentina

•  

Bolivia

•  

Brazil

•  

Chile

•  

Colombia

•  

Ecuador

•  

Falkland Islands (UK)

•  

French Guiana (France)

•  

Guyana

•  

Paraguay

•  

Peru

•  

Suriname

•  

Uruguay

•  

Venezuela

 

2



--------------------------------------------------------------------------------

Exhibit C

Forensics and Applied Markets

 

  •  

Basic or applied research within academic, government, biotech, or
pharmaceutical institutions;

  •  

Quality assurance and quality control, including testing to determine
conformance with specifications, purity, and batch-to-batch consistency within
pharmaceutical institution’s Process Development, Manufacturing, or Quality
Control departments;

  •  

Testing of environmental samples, including the detection of organisms where the
medical management of a human is not involved;

  •  

Human identity testing applications for forensic purposes or determination of
paternity;

  •  

In vitro diagnostic testing of non-human (plant or animal) samples, including
animal breeding, pathogen detection, pedigree determination, or gender
determination;

  •  

Testing for the agriculture or food industries, including pathogen detection and
the identification of genetically modified organisms (GMOs) for these
industries;

  •  

Stem cell and recombinant cell characterization, testing, and quality control
applications; and

  •  

Epidemiology testing (the screening or testing of groups of people or
populations for the study of patterns, causes, or control of disease in groups
of people) and biosecurity testing (the detection of biological or chemical
agents, pathogens, microorganisms or other infectious agents in the environment,
agriculture, food or water), where the management of a human is not involved.

 

1